EXAMINER’S AMENDMENT

The prosed amendments filed February 3, 2021 after the Final Office action have been entered.  In addition to these amendments, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Philip McCann on March, 2021.
The application has been amended as follows: 
In Claim 1, Line 8, “10 parts of a carrier material” has been substituted with --10 parts by weight of a carrier material--
In Claim 1, Line 9, “100 parts of the polyol component” has been substituted with --100 parts by weight of the polyol component--
In Claim 1, Line 9, “polyamine P is an aliphatic” has been substituted with                       --polyamine P is a reaction product of an unsaturated nitrile and an aliphatic--
In Claim 1, Lines 12 – 14, “hexamethylenediamine, and wherein the polyurethane systems comprise from 0.001 to 10 wt% of a total amount of a carrier material and polyamine P.” has been substituted with --hexamethylenediamine.--
s 3 – 6 have been canceled.
In Claim 7, Lines 2 – 3, “aliphatic polyamine having at least two or more amine groups, the aliphatic polyamine selected from the group consisting of diethylenetriamine, triethylenetetramine” has been substituted with --aliphatic polyamine selected from triethylenetetramine--
In Claim 8, Line 4, “10 wt%” has been substituted with --9.999 wt%--
In Claim 9, Line 1, “wherein (i) the polyamine” has been substituted with                   --wherein the polyamine--
In Claim 9, Line 5 “the polyurethane systems comprise” has been substituted with --the polyurethane systems produced comprise--
In Claim 10, “prior to the addition” has been substituted with --and then added--
In Claim 15, Line 2, “polyurethane systems, by admixing to polyurethane systems, of a carrier material” has been substituted with --polyurethane systems comprising admixing to the polyurethane systems a carrier material--
In Claim 15, Line 3, “polyamine P is an aliphatic” has been substituted with                       --polyamine P is a reaction product of an unsaturated nitrile and an aliphatic--
Claims 17 – 19 have been canceled.
In Claim 20, Line 3, “polyurethane systems, by admixing” has been substituted with --polyurethane systems comprising admixing--

In Claim 20, Lines 8 – 11, “during the production of the polyurethane foam system, wherein said reacting is carried out in the presence of a mass fraction of in total from 0.01 to 10 parts carrier material and a polyamine P, based on 100 parts of polyol component.” has been substituted with --during the production of the polyurethane foam system.--

The following is an examiner’s statement of reasons for allowance: the subject matter of dependent Claim 7 has been incorporated into all of the independent claims (Claims 1, 15, and 20.  This subject matter was already indicated to be allowable for the reasons detailed in the Final Office action of January 11, 2021.  As all of the pending claims then contain this allowable subject matter, the instant application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768